DISMISS; and Opinion Filed August 27, 2019.




                                                                     In The
                                             Court of Appeals
                                      Fifth District of Texas at Dallas
                                                          No. 05-19-00125-CV

                   WILLIAM RICHARDSON, Appellant
                               V.
   BRENT STROMAN, MANUEL CHAVEZ, AND PARNELL MCNAMARA, Appellees

                                  On Appeal from the 160th Judicial District Court
                                               Dallas County, Texas
                                      Trial Court Cause No. MDL-16-00001

                                            MEMORANDUM OPINION
                                      Before Justices Schenck, Osborne, and Reichek
                                               Opinion by Justice Osborne

           This appeal, from the multi-district litigation pretrial court’s November 2, 2018 orders

dismissing appellant’s claims against Brent Stroman, Manuel Chavez, and Parnell McNamara, was

filed January 29, 2019. Although the notice of appeal asserts appellant was not provided notice of

the hearing that led to the dismissal orders and appellant did not file any post-judgment motions,

the appeal was filed not as a restricted appeal but as a regular appeal.1 See TEX. R. APP. P. 26.1,

30. Because the appeal was filed more than thirty days after the dismissal orders were signed,

appellees have moved to dismiss the appeal. See id. 26.1 (requiring notice of appeal be filed within


     1
       The notice of appeal also asserts the district clerk, appellees, and the pretrial court failed to give appellant notice of the dismissal orders.
According to a supporting affidavit attached to the notice of appeal, appellant learned of the orders on January 3, 2019. Under Texas Rule of Civil
Procedure 306a(4) and Texas Rule of Appellate Procedure 4.2, if a party affected by a judgment or appealable order does not receive notice of the
judgment or order within twenty days after signing, the period for filing a post-judgment motion and the notice of appeal begins on the date
knowledge was acquired but in no event no later than ninety days after the original judgment or appealed order was signed. See TEX. R. CIV. P.
306a(4); TEX. R. APP. P. 4.2(a). To obtain the benefit of these rules, the affected party must obtain a written order finding the date knowledge was
acquired. See TEX. R. APP. P. 4.2(c). The record here does not include such an order or otherwise reflect such an order was signed.
thirty days of judgment unless request for findings of fact and conclusions of law or motion to

reinstate, to modify, or for new trial is filed).

        On July 26, 2019, we informed appellant that, although the appeal was untimely as a regular

appeal, it appeared the appeal could proceed as a restricted appeal. See TEX. R. APP. P. 26.1(c),

30. We directed appellant to file, no later than August 5, 2019, an amended notice of appeal that

complied with the requirements of Texas Rule of Appellate Procedure 25.1(d)(7) concerning

restricted appeals. See id. 25.1(d)(7); see also id. 44.3 (appellate court must not dismiss appeal for

formal defects or irregularities without allowing reasonable time to correct or amend); Grand

Prairie Indep. Sch. Dist. v. S. Parts Imports, Inc., 813 S.W.2d 499, 500 (Tex. 1991) (per curiam)

(appellate court may not dismiss appeal when appellant files wrong instrument without giving

appellant opportunity to amend or file correct instrument). To date, however, the amended notice

of appeal has not been filed.

        The timely filing of a notice of appeal is jurisdictional. Brashear v. Victoria Gardens of

McKinney, L.L.C., 302 S.W.3d 542, 545 (Tex. App.—Dallas 2009, no pet.) (op. on reh’g).

Because appellant’s notice of regular appeal was untimely and he has failed to amend his notice

of appeal so the appeal may proceed as a restricted appeal, we grant appellees’ motions and dismiss

the appeal. See id. 42.3(a).




                                                      /Leslie Osborne/
                                                      LESLIE OSBORNE
                                                      JUSTICE

190125F.P05




                                                    –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 WILLIAM RICHARDSON, Appellant                     On Appeal from the 160th Judicial District
                                                   Court, Dallas County, Texas
 No. 05-19-00125-CV        V.                      Trial Court Cause No. MDL-16-00001.
                                                   Opinion delivered by Justice Osborne,
 BRENT STROMAN, MANUEL                             Justices Schenck and Reichek participating.
 CHAVEZ, AND PARNELL
 MCNAMARA, Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellees Brent Stroman, Manuel Chavez, and Parnell McNamara
recover their costs, if any, of this appeal from appellant William Richardson.


Judgment entered this 27th day of August, 2019.




                                             –3–